 Case 2:12-cr-00554-JS Document 88 Filed 02/05/21 Page 1 of 8 PageID #: 528



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

            -against-                                MEMORANDUM & ORDER
                                                     12-CR-0554-1 (JS)
MICHAEL ANDREWS,

                    Defendant.
----------------------------------X
APPEARANCES
For United States: Charles N. Rose, Esq.
                    United States Attorney’s Office
                    610 Federal Plaza
                    Central Islip, New York 11722

For Defendant:           Michael Andrews, pro se
                         Register No. 80824-083
                         FCI Forrest City Low
                         P.O. Box 9000
                         Forrest City, Arkansas 72336

SEYBERT, District Judge:

            Currently     before     the     Court     is   Defendant   Michael

Andrews’s (“Defendant”) pro se motion for a reduction of his

sentence,    pursuant      to     the      First     Step   Act,   18     U.S.C.

§ 3582(c)(l)(A),    in    light    of   health     concerns   surrounding    the

COVID-19 pandemic.       (Mot., ECF No. 84; Reply, ECF No. 87.)             The

Government opposes the motion.             (Gov’t Opp., ECF No. 86.)        Upon

due consideration, the motion is DENIED.

                                   BACKGROUND

I.   Factual and Procedural History

            As relevant here, pursuant to a plea agreement with the

Government, on March 15, 2013, Defendant pled guilty to one count
    Case 2:12-cr-00554-JS Document 88 Filed 02/05/21 Page 2 of 8 PageID #: 529



of conspiracy to distribute and possess with intent to distribute

at least five kilograms of cocaine and cocaine base in violation

of 21 U.S.C. §§ 846, 841(b)(1)(A).                  (Min. Entry, ECF No. 37;

Indictment, ECF No. 13; Presentence Investigation Report (“PSR”),

ECF No. 47 (sealed), ¶¶ 1-2.)          Defendant’s offense carried a ten-

year statutory minimum1 and the Sentencing Guidelines provided a

range of 121 to 151 months’ incarceration.               (PSR Addendum, ECF No.

70 (sealed), ¶ 83.) On May 22, 2015, the Court sentenced Defendant

to a term of 126 months’ incarceration to be followed by five years

of supervised release.         (Min. Entry, ECF No. 71; Sent’g J., ECF

No. 73; Sent’g Tr., ECF No. 75.)

II.    The Pending Motion and Defendant’s Term of Incarceration

             Defendant,     proceeding       pro   se,   filed   his   motion   for

compassionate release on or around October 22, 2020.                   (See Mot.)

Defendant has been detained for approximately nine years and is 46

years old.      He is currently incarcerated at Forrest City Low FCI

and is expected to be released on September 23, 2021.                     Find An

Inmate,     BOP.gov,    www.bop.gov/inmateloc/index.jsp           (last   visited

Feb. 4, 2021).         According to the information maintained by the

Bureau of Prisons (“BOP”) for Forrest City Low FCI, as of February

5, 2021, 4 inmates and 29 staff members are listed as “positive”




1 The statutory minimum would not have applied if the Court had
determined Defendant satisfied the mitigating factors in 18 U.S.C.
§ 3553(f). (PSR ¶ 83.)


                                         2
 Case 2:12-cr-00554-JS Document 88 Filed 02/05/21 Page 3 of 8 PageID #: 530



for COVID-19, and 746 inmates and 4 staff members are listed as

“recovered”     from    the    virus.       See    COVID-19   Cases,        BOP.gov,

http://www.bop.gov/coronavirus/           (last     visited   Feb.     5,    2021).

While incarcerated, Defendant has completed a drug rehabilitation

program, education programs, and has an “exemplary discipline

record.”      (Mot. at ECF p. 8.)       If released, Defendant intends to

reside with his fiancé in Elmhurst, New York and work for Shorter

Construction in Riverhead, New York.              (Id. at ECF p. 14.)

                                  DISCUSSION

I.   Legal Standard

              “A court may not modify a term of imprisonment once it

has been imposed except pursuant to statute.”                 United States v.

Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,

2020) (quoting United States v. Gotti, No. 02-CR-0743, 2020 WL

497987, at *1 (S.D.N.Y. Apr. 6, 2020)).             The First Step Act, which

modified   18    U.S.C.    §   3582(c),     allows    a   court   to    modify     a

defendant’s sentence upon a motion of either (i) the Director of

the BOP, or (ii) the defendant “after the defendant has fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the

warden   of     the    defendant’s   facility,       whichever    is    earlier.”

18 U.S.C. § 3582(c)(1)(A).




                                        3
 Case 2:12-cr-00554-JS Document 88 Filed 02/05/21 Page 4 of 8 PageID #: 531



             Under    the     statute,      courts      have       discretion     to   grant

compassionate        release     when      there      are     (1) “extraordinary         and

compelling reasons” that warrant a sentence reduction, (2) the

sentence     reduction         is      “consistent          with    applicable         policy

statements    issued     by      the     Sentencing      Commission,”       and     (3) the

sentence reduction “is supported by the factors set forth in

18 U.S.C. § 3553(a).”            United States v. Canales, No. 16-CR-0212,

2020   WL    2319294,       at      *2    (S.D.N.Y.         May    9,    2020)     (quoting

18 U.S.C. § 3582(c)(1)(A)(i)).

             District       courts       may       consider       “the   full    slate    of

extraordinary and compelling reasons that an imprisoned person

might bring before them in motions for compassionate release.”

United States v. Brooker, 976 F.3d 228, 237 (2d. Cir. 2020); see

id. at 236 (finding that “[b]ecause Guideline § 1B1.13 is not

‘applicable’     to      compassionate              release       motions   brought       by

defendants [as compared to those brought by the BOP], Application

Note 1(D) cannot constrain district courts’ discretion to consider

whether any reasons are extraordinary and compelling”).                           “The only

statutory limit on what a court may consider to be extraordinary

and compelling is that ‘[r]ehabilitation . . . alone shall not be

considered an extraordinary and compelling reason.’”                            Id. at 237-

38 (quoting 28 U.S.C. § 994(t)) (emphasis and alteration in

original).




                                               4
 Case 2:12-cr-00554-JS Document 88 Filed 02/05/21 Page 5 of 8 PageID #: 532



              Even where extraordinary and compelling reasons exist,

the Court must “consider all the Section 3553(a) factors to the

extent they are applicable, and may deny such a motion if, in its

discretion, compassionate release is not warranted because Section

3553(a) factors override, in any particular case, what would

otherwise be extraordinary and compelling circumstances.”                 United

States v. Davies, No. 17-CR-0057, 2020 WL 2307650, at *2 (E.D.N.Y.

May 8, 2020) (citation omitted).                A defendant “bears the burden of

showing   that    his    release       is   justified.”      United   States   v.

Patterson, No. 06-CR-0080, 2020 WL 3451542, at *1 (S.D.N.Y. June

23, 2020).

II.   Analysis

              The Government points out that it is “unclear” whether

Defendant exhausted his administrative remedies prior to filing

the motion.      (Gov’t Opp. at 3 n.5.)             However, in support of his

motion, Defendant attached a “Request for Administrative Remedy,”

wherein he sought compassionate release, that the Warden denied on

August 20, 2020.        (See Inmate Req., Mot., Ex. B., at ECF pp. 42-

46 (Defendant’s request for relief to the Warden); see id. at ECF

p. 47 (the Warden’s denial).)               As such, the Court “need not wade

into the exhaustion question because more than 30 days have lapsed

since   the    warden    .   .   .    received      [Defendant’s]   petition   for

compassionate release.”              United States v. Genovese, No. 18-CR-




                                            5
 Case 2:12-cr-00554-JS Document 88 Filed 02/05/21 Page 6 of 8 PageID #: 533



0183, 2020 WL 4004164, at *2 (S.D.N.Y. July 15, 2020) (citations

omitted).

            Turning to the merits, Defendant argues that the spread

of COVID-19 among the prison population, his age, deteriorating

health, and the time he has served constitute “extraordinary and

compelling” reasons justifying an early release.              (Mot. at ECF p.

7.)   Specifically, Defendant, who is 46 years old, represents that

he    suffers    from    high    blood   pressure     (hypertension)   and   is

designated as a “vulnerable inmate.”                (See id. at ECF p. 3.)

“Although the Court takes seriously the threat posed by the

pandemic to incarcerated individuals and the heightened risk of

complications faced by individuals,” such as Defendant, who suffer

hypertension (Mot. at ECF pp. 3-4), “the Court finds that the

requested       relief   is     inconsistent   with    the   section   3553(a)

factors.”       United States v. Benitez, No. 15-CR-0060, 2020 WL

7711855, at *3 (E.D.N.Y. Dec. 28, 2020).

            The Court is pleased at Defendant’s personal progress

and rehabilitation while incarcerated. However, “there is a strong

need for [him] to serve the sentence that was imposed.”                 United

States v. Graham, No. 16-CR-0786, 2020 WL 5604050, at *3 (S.D.N.Y.

Sept. 17, 2020).         Indeed, “[t]he nature and circumstances of his

offense[s] of conviction -- to which he pleaded guilty -- are

serious.” United States v. Asaro, No. 17-CR-0127, 2020 WL 1899221,

at *7 (E.D.N.Y. Apr. 17, 2020).                As the Court recognized at


                                         6
    Case 2:12-cr-00554-JS Document 88 Filed 02/05/21 Page 7 of 8 PageID #: 534



sentencing, “this is a serious crime” and Defendant has a lengthy

history of selling and distributing drugs, “not once, not twice,

but many times.”           (Sent’g Tr. at 17:7-8, 17-21.)            And yet,

Defendant, who “had [his] way all along,” was not deterred; he

chose “to do what [he] wanted to do when [he] wanted to do it,”

despite “tremendous opportunities,” such as probation and other

programs.     (Id. at 16:18-21, 17:2-3.)        The Court remains firm that

his    conduct    “needs    to   be    deterred”   (id.   at   17:19-20)   and,

therefore, a “reduced sentence would not reflect the harm suffered”

United States v. Itzchaki, No. 16-CR-0236, 2020 WL 4194800, at *2

(S.D.N.Y. July 21, 2020).             That Defendant has now served nearly

nine years of his sentence does not change this conclusion.                 The

Court accordingly denies release at this time.2




              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




2 To the extent not already pursued, Defendant may seek relief in
the form of a furlough under 18 U.S.C. § 3622 or home confinement
as contemplated in the CARES Act, Pub. L. No. 116-136 (2020), and
the Attorney General’s April 3, 2020 memorandum to the BOP. The
decision to grant that relief, however, is reserved to the
discretion of the BOP.


                                         7
 Case 2:12-cr-00554-JS Document 88 Filed 02/05/21 Page 8 of 8 PageID #: 535



                               CONCLUSION

             For the reasons stated herein, Defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

(ECF No. 84) is DENIED without prejudice to renew.

             The Government is directed to serve the pro se Defendant

with a copy of this Order and file proof of service to ECF

forthwith.


                                         SO ORDERED.



                                         /s/_JOANNA SEYBERT      __
                                         Joanna Seybert, U.S.D.J.

Dated: February   5 , 2021
       Central Islip, New York




                                     8
